Cite as 2015 Ark. 348

                 SUPREME COURT OF ARKANSAS
                                       No.   D-15-757

IN RE ANDREA LEA DAVIS,                          Opinion Delivered October   1, 2015
ARKANSAS BAR NO. 2008056
                                                 P E T I T I O N T O SU R R E N D E R
                                                 ARKANSAS LAW LICENSE




                                                 GRANTED.


                                       PER CURIAM


        On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of probable disbarment, of the law license of

Andrea Lea Davis of Hot Springs, Arkansas. In her petition to voluntarily surrender her

license to practice, filed with this court on September 21, 2015, Ms. Davis acknowledges that

she pleaded guilty to the felony offense of unlawful use of a communication device and that

as part of a plea agreement a manslaughter charge was nol-prossed. Ms. Davis also states that

she wishes to avoid the expense, stress, and publicity of further addressing these matters.

        The name of Andrea Lea Davis shall be removed from the registry of attorneys licensed

by the State of Arkansas, and she is barred and enjoined from engaging in the practice of law

in this state.

        It is so ordered.